354 F.2d 41
UNITED STATES of America ex rel. Pietro Mario PUGLIANO, Appellant,v.James F. MARONEY, Warden State Correctional Institution, Pittsburgh, Pa.
No. 15410.
United States Court of Appeals Third Circuit.
Submitted November 4, 1965.
Decided November 29, 1965.

Pietro Mario Pugliano, pro se.
Edwin J. Martin, Pittsburgh, Pa., Robert W. Duggan, Dist. Atty. of Allegheny County, for appellee.
Before STALEY and FREEDMAN, Circuit Judges, and COHEN, District Judge.
PER CURIAM.


1
This is an appeal from the denial by the district court of a petition for a writ of habeas corpus. Appellant, Pugliano, alleges that he is unlawfully imprisoned by virtue of a Pennsylvania Board of Parole detainer. The facts show that appellant was paroled in 1960 after serving two and a half years for a forgery conviction. However, in 1962, appellant was again convicted of forgery and several other crimes. Subsequently he was found to be in violation of his parole. Appellant challenges these convictions on the grounds that his constitutional rights were violated. He also challenges the revocation of his parole.


2
After reviewing the record, we find it insufficient to enable us to meet the issues raised on this appeal. It is not clear whether the challenged convictions were the sole reason for the revocation of appellant's parole. And further, we are unable to ascertain from the record that these convictions were challenged by appellant in the state courts and passed upon there for the same reasons now urged. We, therefore, must remand to the district court for the purpose of making these determinations either by a hearing or otherwise. Upon a determination of these facts by the district court, it is directed to proceed in accordance with our opinion in United States ex rel. Gaito v. Maroney, 324 F.2d 673 (C.A.3, 1963).


3
The order denying the writ of habeas corpus will be vacated and the cause remanded to the district court for proceedings in accordance with this opinion.